Case 2:20-cv-08982-MWF-E Document 11 Filed 01/07/21 Page 1 of 2 Page ID #:59


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA                           JS-6
                            CIVIL MINUTES—GENERAL

Case No. CV 20-8982-MWF (Ex)                                 Date: January 7, 2021
Title:   Joseph R. Meehan v. Danielle Matheson
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                              Court Reporter:
          Rita Sanchez                               Not Reported

          Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
          None Present                               None Present

Proceedings: (In Chambers) ORDER DISMISSING ACTION WITHOUT
             PREJUDICE

      On September 30, 2020, Plaintiff Joseph R. Meehan commenced this action
against Defendant Danielle Matheson. (Complaint (Docket No. 1)). Pursuant to
Federal Rule of Civil Procedure 4(m), Plaintiff must have served the Complaint by
December 29, 2020.

        On December 7, 2020, the Court issued an Order directing Plaintiff to show
cause (“OSC”) why the action should not be dismissed for lack of prosecution by no
later than December 29, 2020 (Docket No. 10). Plaintiff has not filed any documents
in response to the OSC.

       It is well-established that a district court has authority to dismiss a plaintiff’s
action due to her failure to prosecute and/or to comply with court orders. See Fed. R.
Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 629–30 (1962) (noting that
district court’s authority to dismiss for lack of prosecution is necessary to prevent
undue delays in the disposition of pending cases and avoid congestion in district court
calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (stating that district
court may dismiss action for failure to comply with any order of the court).

       Before ordering dismissal, the Court must consider five factors: (1) the public’s
interest in expeditious resolution of litigation; (2) the Court’s need to manage its
docket; (3) the risk of prejudice to Defendant; (4) the public policy favoring the
disposition of cases on their merits; and (5) the availability of less drastic sanctions.

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-08982-MWF-E Document 11 Filed 01/07/21 Page 2 of 2 Page ID #:60


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 20-8982-MWF (Ex)                                Date: January 7, 2021
Title:   Joseph R. Meehan v. Danielle Matheson
See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to prosecute); Ferdik, 963
F.2d at 1260–61 (failure to comply with court orders).

       Taking all of these factors into account, dismissal for lack of prosecution is
warranted. Plaintiff was specifically warned that failure to respond to the OSC will
result in dismissal of this action.

      Accordingly, the action is DISMISSED without prejudice.

        This Order shall constitute notice of entry of judgment pursuant to Federal Rule
of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the Clerk to
treat this Order, and its entry on the docket, as an entry of judgment.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
